McGrath, C. J.
The application must be denied. It is true that the statute1 does not provide for notice in such cases, but upon an application for the appointment of a guardian for an incompetent the statute2 requires notice to *145be given to tbe incompetent only, yet it has been held that the next of kin or presumptive heirs are entitled to-notice. In re Bassett, 68 Mich. 348; In re Myers, 73 Id. 401. IJpon application by the incompetent for his discharge, the question of his competency or incompetency is again put in issue, and that after an adjudication of incompetency, and the question to be determined is none the-less of interest to the next of kin. We cannot overlook the fact that- in this class of cases there are conflicting interests, and the movement is often inspired by an interested faction.
In the present case the citation was directed to the guardian, the mother, two sisters, and the wife, all of whom, except the last named, resided in the State. No determination ivas made by the probate court as to the manner of service. The officer made return of personal service upon the guardian, the mother, and one sister. The files of the probate court show no further or other service. In Munger v. Probate Judge, 86 Mich. 363, service was actually made upon all the resident heirs. In the present case the citation was directed to five persons, and no service, either actual or constructive, was returned as to two of such persons; the one being the wife, residing in Indiana, and the other a sister residing in this State.
The other Justices concurred.

 How. Stat. § 6329.


 How. Stat. § 6314.